301 F.3d 958
Howard LOCKRIDGE, Appellee,v.BOARD OF TRUSTEES, OF the UNIVERSITY OF ARKANSAS, a Public Body Corporate; Dr. B. Allan Sugg, in his official capacity as President of the University of Arkansas; Dr. Steven Jones, Chancellor, Phillips Community College of the University of Arkansas, Appellants,State of Missouri; State of South Dakota, Amicus on Behalf of Appellant.
No. 01-1472.
United States Court of Appeals, Eighth Circuit.
September 4, 2002.

Appeal from the United States District Court for the Eastern District of Arkansas.
The petition for rehearing en banc is granted. The panel's opinion and the court's judgment of June 24, 2002, are vacated.


1
The case is hereby set for oral argument in St. Paul, Minnesota, on Wednesday, October 9, 2002, commencing at 1:30 p.m. Each side will be allotted twenty (20) minutes for argument.


2
Counsel for the parties shall immediately submit twenty-one (21) additional copies of the appeal briefs previously filed in the case. (5369-010199)